Citation Nr: 0931701	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  02-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1975 to 
December 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

A low back disability is not directly related to military 
service, nor has a low back disability been caused or made 
worse by a service-connected right knee disability.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; a low back disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, March 2006 and July 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided several examinations in furtherance of 
his claim.  Lastly, the Board notes that VA examinations with 
respect to the issue on appeal were obtained in September 
2004 and August 2006, including a September 2007, and 
December 2008 addendum to the August 2006 examination.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is adequate, as it considered 
the STRs, VA medical records in the Veteran's claims file, 
and the Veteran's lay statements regarding an in-service back 
injury, and noting continuity of symptomatology since 
service.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  In summary, no duty to assist was unmet.

Law and Analysis

The Veteran contends that he injured his low back in service 
lifting truck tires and wheels.  Alternatively, he contends 
that his low back disability was caused or aggravated by his 
service-connected right knee disability.  Although the 
Veteran's primary contention appears to be that he injured 
his low back while in military service, because the VA 
examiners addressed whether his back disability was related 
to his service-connected right knee, the Board will also 
evaluate service connection on a secondary basis.

The Veteran's STRs include a December 1979 entry in which the 
Veteran complained of having occasional low back pain, but 
none at the time of evaluation.  The impression was that the 
Veteran might have renal calculi.  The Veteran's STRs 
otherwise do not reflect complaints, diagnosis, or treatment 
for low back pain or disability, and a November 1981 
discharge evaluation revealed a normal clinical evaluation 
for the Veteran's spine.  The Veteran's personnel file 
indicated that his principal duties while on active duty 
included being a cannoneer, an assistant gunner, and a motor 
transportation operator.

Post-service evidence of a low back disability includes a 
November 1989 x-ray of the lumbar spine, which was entirely 
negative, noting that there was no evidence of fracture, 
dislocation, bone destruction or other bone or joint 
abnormality.  Progress note entries from the Dallas VA 
medical center (VAMC), dated in November 1989 and January 
1990 show that the Veteran presented with complaints of low 
back pain; and a July 1990 consultation report noted that the 
Veteran presented complaining of low back pain since November 
1989.  A January 1990 consultation stated that the Veteran 
presented with debilitating back pain for the past few 
months, noting that it was a remote injury; and a December 
1990 entry noted back pain for four years secondary to 
lifting heavy objects.  A December 1990 x-ray of the lumbar 
spine was negative, noting essentially no change since 
November 1989.  A private medical examination by M.N., D.O. 
dated in August 1991, resulted in a diagnosis of chronic 
lumbar radiculitis, and at the examination, the Veteran noted 
that his back had started hurting three to four years 
earlier.  He stated that he injured his back in service while 
lifting a radiator out of a truck, and noted that he re-
injured his back lifting a fiberglass cover off a van.  A 
December 1994 x-ray of the lumbar spine was also normal.  A 
December 1998 x-ray found mild degenerative changes at L5-S1, 
and a May 1999 x-ray noted minimal narrowing of the L4-5 
disc.

In September 2004, the Veteran was afforded a VA joints 
examination.  The examiner, M.L., M.D., noted that the 
Veteran had a lumbar spine x-ray in February 2003 which 
revealed mild degenerative joint disease.  Dr. L. noted the 
Veteran's reported history of developing pain in his back 
after discharge from military service, and stated that this 
pain became worse in the 1990s.  He diagnosed the Veteran 
with lumbosacral strain and opined that the Veteran's back 
disability was less likely than not related to his right knee 
disability.

At an August 2006 VA examination, the Veteran reported a 
history of injuring his low back in service lifting truck 
tires and wheels and stated that he had chronic low back 
pain, presumably, as a result of the injury.  Following a 
clinical evaluation, the examiner diagnosed the Veteran with 
lumbosacral sprain, noting that x-rays showed mild 
degenerative change at L5-S1, and opined that the Veteran's 
current problems with his back were less likely related to 
military service and were less likely related or 
caused/aggravated by the Veteran's right knee disability.  An 
October 2006 addendum from the same examiner noted that the 
claims file was reviewed, and that there was no change to the 
opinion he provided in August 2006.  The examiner provided 
another addendum opinion in September 2007.  He opined that 
the Veteran's right knee strain did not cause his back pain, 
noting that the Veteran had hurt his low back lifting truck 
tires.  

In this case, because the VA examiner's September 2007 
opinion contradicted his August 2006 opinion in that the 
September 2007 opinion appeared to relate the Veteran's low 
back disability to service (because it noted that the Veteran 
hurt his low back lifting tires), the Board remanded the 
claim so the VA examiner could clarify and explain his 
statements.

A December 2008 addendum noted that the claims file was 
available and reviewed.  The examiner, D.K., P.A.., opined 
that there was no indication that the Veteran had lumbar 
spine problems in the military according to the STRs.  The 
examiner explained that although the STRs showed back pain in 
December 1979, it was thought to be related to renal 
calculus.  The examiner noted that the Veteran was seen in 
November 1989 for chronic low back pain, in April 1990, and 
July 1990 for a low back strain and pain, and again in 
December 1990 for low back pain secondary to a strain.  The 
Veteran was also seen for a lower back injury in December 
1994, where he noted that he had low back pain for the past 
year.  The examiner, also noted a May 1999 x-ray which showed 
minimal changes.  It was concluded that back disability was 
"less likely than not related to militar[y]."

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic diseases, including 
arthritis (degenerative joint disease), may be presumed to 
have been incurred in or aggravated by active military 
service if shown to a compensable degree within one year of 
separation from qualifying active service.  38 C.F.R. 
§§ 3.307, 3.309.  

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

In this case, after considering all the evidence of record, 
the Board does not find that the Veteran's low back 
disability is related to his military service on either a 
direct or secondary basis.  Regarding direct service 
connection, over the entire span of the Veteran's military 
service, from July 1975 through December 1981, the STRs only 
contain one entry, dated in December 1979, noting that the 
Veteran had occasional low back pain, but was not 
experiencing back pain at the time of the evaluation.  The 
examiner gave an impression of low back pain which was 
possibly related to renal calculi (kidney stones).  There are 
no other entries in the STRs referencing back pain, and the 
Veteran's November 1981 discharge examination revealed a 
normal clinical evaluation for the Veteran's spine.  The 
first documented post-service indication of low back pain was 
not until November 1989, eight years after discharge, when 
the Veteran presented with complaints of low back pain; 
however, a lumbar spine x-ray taken in November 1989 was 
entirely negative, (there was no evidence of fracture, 
dislocation, bone destruction or other bone or joint 
abnormality), and another lumbar spine x-ray taken in 
December 1990 was also negative.  The first post-service 
diagnosis of a back disability beyond noting back pain and 
strain was not until 1998, over 15 years after discharge, 
where a December 1998 x-ray revealed mild degenerative 
changes at L5-S1, and a May 1999 x-ray noted minimal 
narrowing of the L4-5 disc.

In terms of establishing a nexus to service on a direct 
basis, the August 2006 VA examiner opined that the Veteran's 
problems with his back were less likely related to military 
service, explaining in his December 2008 addendum that 
although the STRs showed back pain in December 1979, the back 
pain was thought to be related to renal calculus, (rather 
than an orthopedic manifestation).  In his December 2008 
addendum, the examiner clarified that he had reviewed the 
claims file in its entirety, including the STRs, and the 
Veteran's x-rays and notations regarding chronic back pain, 
and his opinion was that there was no indication that the 
Veteran had lumbar problems in service, reasoning that the 
only in-service notation referencing back pain suggested that 
it was the result of kidney stones rather than an intrinsic 
orthopedic back disability.  This opinion is uncontradicted 
in the record, and was made after taking into account the 
Veteran's lay statements regarding an in-service injury 
(expressed in his VA examination dated in August 2006, as 
well as in an August 2001 letter by M.N., D.O. where the 
Veteran noted that he injured his back in service while 
lifting a radiator out of a truck); and continuity of 
symptomatology since service, as well as the medical evidence 
that chronicles his back pain.

As for the one-year presumption, there has been no showing 
that degenerative joint disease was manifest until several 
years after military service.  Consequently, it may not be 
presumed to have been incurred in or aggravated by service.  
38 C.F.R. §§ 3.307, 3.309.  

Regarding secondary service connection, the September 2004 VA 
examiner M.L., M.D. diagnosed the Veteran with lumbosacral 
sprain, and opined that the Veteran's back disability was 
less likely than not related to his right knee disability.  
This opinion is supported by the August 2006 VA examiner who 
also found that the Veteran's current back problems-
degenerative changes at L5-S1, were less likely than not 
caused or aggravated by the Veteran's service-connected right 
knee disability.  As the only two opinions of record note 
that the Veteran's back disability was not connected to his 
service-connected right knee problems, the Board finds that 
service connection for a back disability on a secondary basis 
is not warranted.

In deciding this issue, the Board has considered the benefit-
of-the-doubt doctrine, but finds that the record does not 
provide even an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Veteran's current low back disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service; nor was it proximately due to or the result 
of his service-connected right knee disability.


ORDER

Service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


